DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8 were previously pending and subject to a non-final action, hereinafter “the Non-Final,” dated June 23, 2021. In the response submitted on September 23, 2021, claims 1-2, 4-5, and 7-8 were amended and claims 3 and 6 were cancelled. Therefore, claims 1-2, 4-5, and 7-8 are currently pending and subject to the following final action.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on September 23, 2021.
Applicant’s arguments on page 6 of the Response, concerning the previous claim interpretation of claims 1, 2, 7, and 8 under 35 U.S.C. 112(f) have been fully considered and found persuasive in view of the amended claims. 
Applicant’s arguments on page 6 of the Response, concerning the previous claim rejection of claims 5, 6, and 8 under 35 U.S.C. 112(b) have been fully considered and found persuasive in view of the amended claims. 
Applicant’s arguments on page 7 of the Response, concerning the previous rejection of claims 1 thru 8 under 35 U.S.C. § 101 as being directed to software per se, i.e., non-statutory subject matter, have been fully considered and are found persuasive in view of the amended claims. 
Applicant’s arguments on pages 7 thru 10 of the Response, concerning the previous rejection of claims 1 thru 8 under 35 U.S.C. § 101 as being ineligible subject matter have been fully considered but are not found persuasive.
Regarding Step 2A—Prong I, Examiner acknowledges Applicant’s arguments directed to the Applicant concluding “that the claims are directed to subject matter beyond merely organizing human activity and mental processes because the processor utilizes technical information such as map information, public transport information, and schedule information of a current and next user so as to provide an optimum vehicle scheduling system.” Wherein, Applicant states the vehicle management system “is instead a technical system directed to optimizing vehicle sharing amongst sequential users” based on the functions being performed by the process and memory of the system.
Examiner respectfully asserts the amended claims, under their broadest reasonable interpretation, continue to recite an abstract idea. Although Examiner agrees the amended claim positively recite additional elements, i.e., “a processor” and “a memory,” which are not part of the abstract idea, Examiner respectfully asserts the amended independent claims, under their broadest reasonable interpretation in light of the specification, continue to recite an abstract idea of “optimizing vehicle sharing amongst sequential users” by “managing a vehicle that is to be used by a plurality of users.” (PG Pub, ¶ [0002]). Wherein, “an object of the present invention is to improve, when a vehicle is to be used by a plurality of users in sequence, convenience of the next user who uses the vehicle….” (PG Pub. Specification, ¶ [0007]). Accordingly, Examiner respectfully disagrees the claimed functions are directed to subject matter beyond reciting an abstract idea, because the inventive concept of the present invention is at least related fundamental economic practices” and “commercial interactions” in the transportation and reservation industries. The following limitations taken from the independent claims recite a method of organizing human activity:
…manag[ing] a vehicle that is to be used by a plurality of users;
…manag[ing] schedule-of-use information and a state of use of the vehicle; 
…acquir[ing] an action schedule of each of the plurality of users; 
…output[ting] a suggestion of changing a return location, or a parking location, of the vehicle at termination of use of the vehicle by a current user to, among the plurality of users, a next user who uses the vehicle next after the current user;
…stor[ing] map information that indicates locations of parking stations where the vehicle can be parked for a delivery of the vehicle between the plurality of users, bus routes and bus stop locations, and train routes and train station locations;
generat[ing] schedule information of the next user based on the action schedule of the next user and the map information stored…, the schedule information includes a current location of the next user, information of a location of a spot to be visited by the next user during a period from a current time to a scheduled start-of-use time of the vehicle wherein the next user starts using the vehicle, and information of a location of a spot to be visited and a final destination in a use of the vehicle by the next user which starts to be used at the scheduled start-of-use time, and the suggesting section; 
output[ting] the suggestion based only on the generated schedule information of the next user, the suggestion being referred to as a first suggestion, and the first suggestion includes transportation information to the vehicle from the spot to be visited by the next user;
the schedule information of the next user further includes a time range the next user stays at the spot to be visited during the period from the current time to the scheduled start-of-use time of the vehicle, a means of transportation, by at least one of foot, bus, and train, for traveling from the current location to the location of the spot to be visited during the period from the current time to the scheduled start-of-use time of the vehicle or the return location, and at least one of the bus stop locations and the train station locations where the next user gets on and gets off.
For example, communicating incentives and suggestions of convenient return and pick-up locations to current and future vehicle operators based on their schedules is at least related to “fundamental economic practices” and “commercial interaction” between rental agencies and renters in the transportation and reservation industries. (PG Pub. Specification, ¶¶ [0044], [0048], and [0057). Accordingly, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. 
Examiner recognizes Applicant argument that a processor is being utilized to carry out the claimed functions and “the claims cannot be reasonably considered as being directed to merely mental processes.” However, Examiner respectfully disagrees the See MPEP 2106.04(a)(2)(III). Although Examiner understands there is list of data being analyzed by the processor to output suggestions and generate schedules, Examiner respectfully asserts the processes performed in (d), (f), (g) above can reasonably be performed by a person using pen and paper for a current and next user, i.e., the cited limitations cover purely mental processes, e.g., observation, evaluation, judgment, opinion. 
Accordingly, taken as a whole and as and combination thereof, independent claims 1 and 2 and dependent claims 4-5 and 7-8 recite an abstract idea as will be further discussed in the detailed 35 U.S.C. § 101 rejection below.
Regarding Step 2A—Prong II, Examiner acknowledges Applicant’s arguments that “the claims are directed to a practical application,” because “[t]echnology involving vehicle reservations and vehicle sharing amongst a plurality of users is improved by a system capable of generating predictive location information and offering incentives to users, by way of discounts or points, to encourage current vehicle users to make altruistic decisions therefore increasing system productivity.”
Examiner respectfully disagrees the amended claimed limitations include additional element(s), under their broadest reasonable interpretation in light of the specification, taken as a whole and as and combination thereof, that are sufficient to show “an improvement in the functioning of a computer, or an improvement to other technology or technical field.” See 2106.04(d)(I) and 2106.05(a). Examiner respectfully asserts the claimed limitations are directed to optimizing vehicle management by “improve[ing], when a vehicle is to be used by a plurality of users in sequence, convenience of the next user who uses the vehicle….” (PG Pub. Specification, ¶¶ [0002] and [0007]). Accordingly, Examiner respectfully submits the claims are directed to solving a business method problem using a general purpose computer, i.e., increasing the convenience to subsequent users of a resource, and not to improving a computer, technology, or a technical field. Wherein, “a commonplace business method being applied on a general purpose computer” does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP § 2106.05(a)(II). 
However, even if Applicant disagrees that the enhancements are not directed to solving a business method problem, as stated above, Examiner respectfully disagrees the recited additional element(s) integrate the abstract idea into a practical application. Wherein, “courts have found indicative that an additional l element (or combination of elements) may have integrated exception into a practical application.” See MPEP 2106.04(d)(I). Examiner acknowledges the amended independent claims recite additional elements that are not part of the abstract idea, i.e., (i) “a processor,” (ii) “a memory,” (iii) “a use management section,” (iv) “an action schedule acquiring section,” and (v) “a suggesting section.” However, as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality such that they merely serve to provide a general technological environment, e.g., computers, to carry out generic computer functions, i.e., transceiving, storing, comparing, generating, and displaying data and determining operations to be performed. Consequently, they do not integrate the judicial exception into a practical application Accordingly, taken as a whole and as and combination thereof, independent claims 1 and 2 dependent claims 4-5 and 7-8 are directed to an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below.
Regarding Step 2B, Examiner acknowledges Applicant’s argument that “the claimed vehicle management system amounts to significantly more than the abstract idea of organizing human activity because the system is capable of reducing urban congestion by economically incentivizing vehicle owners to rent out and share vehicles in a manner most convenient to their schedule; and as a result, the vehicle can be shared efficiently amongst a plurality of sequential users.”
Examiner acknowledges computer technology is utilized to perform the claimed functions. Examiner further acknowledges the additional elements, i.e. (i) thru (v) above, contain an execute instructions to perform the abstract idea. However, Examiner respectfully disagrees the claimed invention is an improvement to computer functionality, other technology, and/or a technical field. Wherein, the additional elements to perform the italicized functions in Step 2A—Prong I amount to no more than mere instructions to apply the exception using generic computers and generic computer components. Mere instructions to apply an exception using a generic computers and/or generic computer components cannot provide an inventive step. Wherein, as stated above in Step 2A—Prong II, there is no indication that the additional elements improves the functioning of a computer or improves any other technology or technical process. Their collective functions, i.e., transceiving, storing, comparing, generating, and displaying data and determining operations to be performed, merely provide conventional computer implementation. Accordingly, Applicant’s arguments are unpersuasive, because the 
Moreover, Examiner respectfully submits the claimed invention is analogous to: (1) “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase;” (2) “a commonplace business method being applied on a general purpose computer;” and (3) “gathering an analyzing information using convention techniques and displaying the result,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II). Accordingly, the improvement consideration provides indication that the additional elements when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, as will be further discussed below in the detailed 35 U.S.C. § 101 rejection, independent claims 1, independent claims 1 and 2 dependent claims 4-5 and 7-8 are ineligible subject matter. Consequently, Applicant’s arguments regarding the rejection of claims 1-8 under 35 U.S.C. § 101 are found unpersuasive.
Applicant’s arguments on pages 10-15 of the Response, concerning the previous rejection of claims 1 thru 7 under 35 U.S.C. §§ 102 and 103 have been fully considered and have been found persuasive in view of the amended claims. 
While the prior art teaches some aspects and features of amended independent claims 1 and 2, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not 
The closest prior art made of record for independent claims 1 and 2 is newly cited U.S. Pat. No. 10,895,463 to Cope et al., hereinafter Cope. Cope discloses “systems and methods of monitoring and analyzing multimodal transportation usage.” Wherein, Cope teaches “identifying available transportation options” for a user including vehicle-sharing options. (Cope, Col. 1: line 58 thru Col. 2: line 28). Cope further teaches utilizing the user’s calendar and a schedule of transportation options to identify and present to the user transportation means matching the user’s calendar. (Cope, Col. 35: lines 20 thru 33, Col. 9: line 16-33, Col. 10: line 22-33). Cope further teaches storing and displaying to a user a map of all transportation options, routes, stops, and parking, e.g., trains, buses, parking lot. (Cope, Figure 3: Bus Route 311, Bus Stop 313, Car Storage Parking Lot 330, Metro Stop 322; and Col. 12: lines 11-27, Col. 16: line 65 thru Col. 17: line 50).
The next closest prior art made of record for independent claims 1 and 2 is previously cited U.S. Pub. No. 2015/0348179 to Kamisawa. Kamisawa discloses a “vehicle rental administration system, vehicle rental administration program, vehicle rental customer terminal, and vehicle rental customer terminal program.” Wherein, Kamisawa teaches a system receiving a reservation request from a next user including reservation times and pickup/return locations (i.e., the suggesting section generating schedule information of the next user based on the action schedule of the next user) and presenting the next user with recommended alternate return site(s) that a current user will return the vehicle to when the next user’s selected return site is not available (i.e., outputs a 
The next closest prior art made of record for independent claims 1 and 2 is newly cited U.S. Pub. No. 2016/0195404 to Prasad et al., hereinafter Prasad. Prasad discloses “peer to peer car sharing social-graph configurator.” Wherein, Prasad teaches a car-sharing reservation system that allows peers to reserve an available vehicle through the vehicle control system by inputting user data to establish a social graph configurator. (Prasad, ¶¶ [0028]-[0036]). Prasad further teaches the social graph configurator collects user location and vehicle data to setup a reservation of the vehicle. Id. 
The next closest prior art made of record for independent claims 1 and 2 is newly cited U.S. Pub. No. 2014/0122190 to Wolfson et al., hereinafter Wolfson. Wolfson discloses “system and methods for detection and selection of a resource among available resources.” Wherein, Wolfson teaches detecting and selecting available share-bikes based on the user selecting the available shared resource. (Wolfson, ¶ [0004]). 
Yet, Cope, Kamisawa, Prasad, Wolfson, or in combination with one another or previously cited prior art, do not teach or suggest independent claims 1 and 2. For example, the prior art fails to teach the following limitation(s) by the currently claimed invention:
outputs the suggestion based only on the generated schedule information of the next user… the first suggestion includes transportation information to the vehicle from the spot to be visited by the next user;
the schedule information includes…information of a location of a spot to be visited by the next user during a period from a current time to a scheduled start-of-use time of the vehicle wherein the next user starts using the vehicle; and
the schedule information of the next user further includes a time range the next user stays at the spot to be visited during the period from the current time to the scheduled start-of-use time of the vehicle.
Accordingly, Applicant’s arguments are persuasive in view of amended independent claims 1 and 2. 
Information Disclosure Statements
The information disclosure statement (IDS), submitted on December 29, 2021, is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the references in the attached IDS have been considered by the examiner. See MPEP § 609.05(b). 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japan Application No. JP2018-179037, filed on September 25, 2018.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 4, 5, 7, and 8 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1, 2, 4, 5, 7, and 8 are directed to a system, i.e., a machine. Accordingly, claims 1 thru 8 are directed to one of the four statutory categories and have been evaluated under Step 2, see below.

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 1, the claim, under its broadest reasonable interpretation, recites an abstract idea of “optimizing vehicle sharing amongst sequential users” by “managing a vehicle that is to be used by a plurality of users.” (PG Pub, ¶ 
…manag[ing] a vehicle that is to be used by a plurality of users;
…manag[ing] schedule-of-use information and a state of use of the vehicle; 
…acquir[ing] an action schedule of each of the plurality of users; 
…output[ting] a suggestion of changing a return location, or a parking location, of the vehicle at termination of use of the vehicle by a current user to, among the plurality of users, a next user who uses the vehicle next after the current user;
…stor[ing] map information that indicates locations of parking stations where the vehicle can be parked for a delivery of the vehicle between the plurality of users, bus routes and bus stop locations, and train routes and train station locations;
generat[ing] schedule information of the next user based on the action schedule of the next user and the map information stored…, the schedule information includes a current location of the next user, information of a location of a spot to be visited by the next user during a period from a current time to a scheduled start-of-use time of the vehicle wherein the next user starts using the vehicle, and information of a location of a spot to be visited and a final destination in a use of the vehicle by the next user which starts to be used at the scheduled start-of-use time, and the suggesting section; 
output[ting] the suggestion based only on the generated schedule information of the next user, the suggestion being referred to as a first suggestion, and the first suggestion includes transportation information to the vehicle from the spot to be visited by the next user;
the schedule information of the next user further includes a time range the next user stays at the spot to be visited during the period from the current time to the scheduled start-of-use time of the vehicle, a means of transportation, by at least one of foot, bus, and train, for traveling from the current location to the location of the spot to be visited during the period from the current time to the scheduled start-of-use time of the vehicle or the return location, and at least one of the bus stop locations and the train station locations where the next user gets on and gets off.
For example, communicating incentives and suggestions of convenient return and pick-up locations to current and future vehicle operators based on their schedules is at least related to “fundamental economic practices” and “commercial interaction” between rental agencies and renters in the transportation and reservation industries. (PG Pub. Specification, ¶¶ [0044], [0048], and [0057). Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a certain method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). 
Moreover, aside from the general technological environment (addressed below), the limitation(s), in (d), (f), (g) above cover purely mental processes, e.g., observation, claim 1, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.
Regarding independent claim 2, other than reciting “a suggesting section that outputs a suggestion of changing a return location, or a parking location, of the vehicle at termination of the use of the vehicle to, among the plurality of users, a current user who currently uses the vehicle,” (emphasis added) to show the distinguishable limitation(s), the claim recites analogous limitations to those previously analyzed for independent claim 1 in Step 2A—Prong I above. Accordingly, for the same reasons as presented in Step 2A—Prong I for claim 1, claim 2, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 
Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a processor,” (ii) “a memory,” (iii) “a use management section,” (iv) “an action schedule acquiring section,” and (v) “a suggesting section,” do not transform the exception into a patent eligible (i) “is, for instance, a computer including a processor such as CPU (Central Processing Unit).” (PG Pub Specification, ¶ [0066]). The specification further recites (ii) as read only and random access memory. Id. The specification further recites (iii), (iv), and (v) as being “functional elements or functional units” and “[t]hese functional elements of the processor 300 are implemented by, for instance, the execution of a program by the processor 300, or the computer…Alternatively, all or part of the functional elements of the processor 300 may each be in the form of a hardware including one or more electronic circuit components.” (PG Pub Specification, ¶¶ [0048] and [0049]).
Consequently, although the additional elements (i) thru (v) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., transceiving, storing, comparing, generating, and displaying data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a (i) thru (v) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h), respectively. 
Accordingly, taken as whole and a combination thereof, claim 1 is not integrated into a practical application. Consequently, claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 2, the claim recites the same additional elements to those previously analyzed in Step 2A—Prong II for claim 1. Accordingly, for the same reasons as presented in Step 2A—Prong II for claim 1, claim 2 is directed to an abstract idea and has been evaluated in Step 2B, see below. 
Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (v), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 2, as stated in Step 2A—Prong II, the claim does not disclose any additional elements other than those previously analyzed in Step 2B for claim 1. Accordingly, for the same reasons as provided in Step 2B for claim 1, independent claim 2 is ineligible subject matter under 35 U.S.C. § 101. 

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding claims 4-5 and 7-8, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.”
do recite additional element(s) comprising: 
Claim 4 recites (vi) “a display screen;” and
Claims 7 and 8 recite (vii) “an incentive providing section.”
Wherein, the additional elements (vi) and (vii), under their broadest reasonable interpretation in light of the specification, are recited at a high-level of generality such that when viewed as a whole and ordered combination they do not integrate the judicial exception into a practical application. For example, the specification discloses (vi) as such without further disclosure. The specification further discloses (vii) as being “functional elements or functional units” and “[t]hese functional elements of the processor 300 are implemented by, for instance, the execution of a program by the processor 300, or the computer…Alternatively, all or part of the functional elements of the processor 300 may each be in the form of a hardware including one or more electronic circuit components.” (PG Pub Specification, ¶¶ [0048] and [0049]).
Although the additional elements contain instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computing devices, to carry out the generic computer function, i.e., displaying data and determining operations to be performed. Accordingly, for the same reasons in the Step 2A—Prong II analysis of independent claim 2, the limitations of the dependent claims 4, 7, and 8, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it” and “field of use”). 
does not recite any additional element(s) other than those previously analyzed in their respective base claims. For example:
Claim 5 recites, wherein the suggesting section further generates schedule information of the current user based on the action schedule of the current user, the schedule information includes a current destination, information on a scheduled spot to be visited during a period from a current time to a scheduled end-of-use time of the vehicle or a scheduled travel route during the period from the current time to the scheduled end- of-use time of the vehicle, or information on the scheduled spot to be visited during a predetermined time after the scheduled end-of-use time, and outputs, with the first suggestion, a second suggestion, that is a suggestion on a change of the return location, based on both of the generated schedule information of the current user and the schedule information of the next user. 
Therefore, the preceding claims, when viewed as a whole and ordered combination, recite and refine the same abstract idea as disclosed in their respective base claims by virtue of dependence. Accordingly, the claims do not change the analysis already presented above in regards to claim 1 and claim 2. 
Accordingly, for the same reasons in Step 2A—Prong II of their respective base claims, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the dependent claims 4-5 and 7-8 are directed to an abstract idea and have been evaluated in Step 2B, see below. 

Dependent Claims Step 2B:
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional elements, i.e., (vi) and (vii), are all recited at a high-level of generality to perform the italicized functions in Step 2A—Prong I. Accordingly, the additional element(s) amount to no more than: (i) “apply it” (or an equivalent) and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and, thereby, the additional element(s) is/are not a practical application of the abstract idea. Wherein, the same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Consequently, dependent claims 4-5 and 7-8 are not eligible subject matter under 35 U.S.C. § 101.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628